DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, 13, 16, and 17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, US 9,505,442.
Regarding claim 1, Wu discloses a vehicle body structure, comprising: two sill inner plates (56), disposed at intervals along a left-right direction; two strengthening longitudinal beams (44), disposed at intervals along the left-right direction; and at least one strengthening crossbeam (40); wherein each strengthening longitudinal beam is connected to one corresponding sill inner plate, and each strengthening crossbeam is connected to the two strengthening longitudinal beams (Fig. 2-4).
Regarding claim 2, Wu discloses the strengthening longitudinal beam (44) generally corresponds to a B pillar in a horizontal direction of a vehicle (Fig. 2, 3).
Regarding claim 3, Wu discloses a gap exists between an end portion of each strengthening crossbeam (40) and the corresponding sill inner plate (56) (Fig. 3).

Regarding claim 13, Wu discloses the strengthening crossbeams (40) are disposed below the floor panel (26) (Fig. 3).
Regarding claim 16, Wu discloses a vehicle (10) comprising the vehicle body structure (Fig. 2-4).
Regarding claim 17, Wu discloses a gap exists between an end portion of each strengthening crossbeam (40) and the corresponding sill inner plate (56) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Atsumi, US 2016/0137228.
Wu shows all of the limitations of claims 1, 2, and 17 but does not show the at least one strengthening crossbeam comprises two crossed strengthening crossbeams.
Regarding claims 4 and 18, Atsumi teaches a vehicle body structure comprising two sill inner plates (16), disposed at intervals along a left-right direction, strengthening longitudinal beams (20), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle body structure as shown by Wu by providing the crossed strengthening crossbeams as taught by Atsumi because the two vehicle body crossbeam structures were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Allowable Subject Matter
Claims 5-11, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612